DETAILED ACTION
Claims status
In response to the application filed on 05/15/2020, claims 1-5, 10-16, and 21-28 are currently pending for the examination. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 27-28 are objected to because of the following informalities: 
Claims 27 and 28 are objected to because they recite the exact same limitations being dependent upon claim 1.

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Claims 1-5, 10, 27, and 28 are drawn to a method comprising: “selecting a transmission resource for a sidelink transmission; generating an indication signaling for indicating the sidelink transmission on the selected transmission resource; and transmitting the indication signaling on a detection resource, wherein the detection resource is a time-frequency resource prior to the selected transmission resource.” [Emphasis Added]. See figure 2 flowchart performed in the first UE. The subject matter classified in H04W 72/02, H04W72/0406.
Claims 11-16, and 21-26 are drawn to a method comprising: “monitoring a detection resource corresponding to a candidate transmission resource for a sidelink transmission to determine whether the candidate transmission resource is indicated as a transmission resource selected by another user equipment via a received indication signaling; determining whether the candidate transmission resource is available for the sidelink transmission based on the monitoring; selecting the candidate transmission resource as a transmission resource for the sidelink transmission in response to the candidate transmission resource is available; and transmitting the sidelink transmission on the selected transmission resource..", [Emphasis Added]. See figure 3 flowchart performed in the second UE. The subject matter classified in H04W 72/0453, H04W 72/005, and H04W 28/16.
The inventions are distinct, each from the other because of the following reasons:
Inventions Group I and Group II are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case:
The subcombination Group I has separate utility from Group II such as Group I is drawn to the method wherein “generating an indication signaling for indicating the sidelink transmission on the selected transmission resource”; and the method further includes generating an indication signal for indicating transmission on the selected channel; and
The subcombination Group II has also separate utility from Group I such as Group II is drawn to the method wherein “monitoring a detection resource corresponding to a candidate transmission resource for a sidelink transmission to determine whether the candidate transmission resource is indicated as a transmission resource selected by another user equipment via a received indication signaling; determining whether the candidate transmission resource is available for the sidelink transmission based on the monitoring”, and the method further includes selecting the candidate resource as a transmission resource based on the availability. See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention.
If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAI AUNG whose telephone number is (571)272-3507.  The examiner can normally be reached on Monday-Friday, Alt Fridays, 7:30 AM- 5:00 PM (EST). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAI AUNG/
Primary Examiner, Art Unit 2416